Title: From Thomas Jefferson to Albert Gallatin, 20 August 1802
From: Jefferson, Thomas
To: Gallatin, Albert


          
            Dear Sir
            Monticello Aug. 20. 1802.
          
          Your favors of the 16th. & 17th. were recieved the last night. the contents of the latter shall now be distinctly noted.
          Commrs. of bankruptcy at Poughkeepsie. I have proposed a general arrangement to the Secretary of state which may save the necessity of appointments over the whole face of every state, 99. out of 100. of which would be never called on to act, and would yet give opportunities of indulging favoritism by enlarging the field of selection. the answer not yet recieved.
          Mr. Nourse’s certificate retained for investigation.
          the Successor to Claud Thomson collector of Brunswick Georgia. I will sign the commission when recieved from you. the papers are returned.
          letters respecting unauthorised advances by our Consuls, retained, & shall be returned after a conference with mr Madison, by next post.
          Surveyor of Portsmouth. I observe Penhallow’s recommendation is the effect of sollicitation, as is evident by so many signatures to one formula. Langdon’s & Whipples opinions in favr. of Wentworth, the facts they mention, Genl. Dearborne’s preference of him, & yours as I infer, induce me to prefer him also. I am therefore ready to sign the commission. I retain the recommendations.
          Wood’s commission as Register of the land office at Marietta I have signed & will carry on to be signed by mr Madison & forwarded. I retain the recommendation.
          
          Hiller’s resignation returned.
          Mr. Short will be here in three days: I will consult with him about the books to be bought in Paris.
          On mr Jones’s return I will thank you to think again of the letters in the case of mr Short & E. Randolph.
          I have not heard from mr Page, and should much wonder at his declining the appointment at Petersburg. should he do so, there can be no question as to the substitute. Dr. Shore’s appointment would be more locally popular, & very much so generally. he has every right to it.
          I have recieved the address of two thirds of the merchants of Newbury port on the subject of Tyng’s removal, & praying a reconsideration. it is impudently malignant. I shall not notice it.
          That Louisiana is to be possessed by France is probable. that any man in America has undoubted authority that it will be so I do not think.
          The last post brings me the opinions of the Secretaries at War & of the Navy, as well as your’s on our Barbary affairs. I had before asked & recieved that of the Secretary of State. but as his did not go to all the points arising out of the others, and explanations by letter might lose us a post or two, I shall immediately on closing my mail for this day’s post set out to mr Madison’s, so that the next post shall carry definitive arrangements to Washington where it will arrive on Tuesday (24th.) at 8. P.M. the movements of our post do not seem to be understood with you. they are as follow.
          Fridays and Tuesday’s at 7. P.M. leaves Washington
          Sundays & Thursdays at noon arrives at Milton.
          Mondays & Fridays at 1. P.M. leaves Milton
          Tuesdays & Saturdays at 8. P.M. arrives at Washington.
          Accept assurances of my affectionate esteem & respect.
          
            Th: Jefferson
          
        